Title: To Thomas Jefferson from Abigail Adams Smith, 2 December 1786
From: Smith, Abigail Adams
To: Jefferson, Thomas



London December 2d 1786.

Mrs. Smith presents her Compliments to Mr. Jefferson and is very sorry to trouble him again upon the Subject of the Corsetts, but not having received them, She fears Mademoisell Sanson has  not been so punctual as she promised. If Mr. Jefferson will permit Petit to inquire after, and forward them by an early opportunity, Mrs. S. will be much obliged.
